Judgment and order affirmed, with costs. All concur, except Edgcomb, J., who dissents and votes for reversal on the law and for granting a new trial, in the following memorandum: I dissent and vote for reversal upon the ground that the court erred in charging the jury that it was difficult to construe the provisions of the Vehicle and Traffic Law in respect to the right of way at intersections, and that the jury had a right to take into consideration all these rules, and determine how a reasonably prudent man would act under the circumstances. The interpretation of the statute was a question of law, and the jury should not have been permitted to give it such meaning as they thought proper. (The judgment awards damages for personal injuries sustained in an automobile collision. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.